Appeal from a judgment of the Supreme Court (Stein, J.), entered April 12, 2006 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
In August 2005, following the administrative reversal of a decision by the Board of Parole denying petitioner’s request for merit time release, petitioner reappeared before the Board for a de novo hearing as well as his regular parole hearing. At the conclusion of the combined hearing, the Board denied his request for parole release and imposed special conditions governing his conditional release. Petitioner then commenced this CPLR article 78 proceeding challenging the determination *1003in which he requested, among other things, a new parole hearing, expungement and redaction of references to any sealed or dismissed cases in his criminal record or inmate status report, as well as expungement or redaction of any parole conditions related to or based upon any sealed or dismissed cases. Respondents moved to dismiss the proceeding on various grounds. Supreme Court, in turn, dismissed the petition and this appeal ensued.
The Attorney General has advised that in August 2006, subsequent to the commencement of this CPLR article 78 proceeding, petitioner reappeared before the Board at which time he was released to parole supervision and respondents have agreed to expunge from petitioner’s institutional record all references to charges that were previously dismissed. Given that petitioner has received all the relief to which he is entitled, his appeal must be dismissed as moot (see Matter of Lomonaco v Dennison, 29 AD3d 1144 [2006]; Matter of Concepcion v New York State Bd. of Parole, 304 AD2d 878 [2003]). Notably, while petitioner also seeks expungement or redaction of the special conditions related to his conditional release, they were imposed as part of the August 2005 determination, which has now been rendered moot. Any challenge to the special conditions imposed as part of petitioner’s conditional release must be made to the Board’s August 2006 determination, which is not a subject of the instant CPLR article 78 petition.
Peters, J.P, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.